  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5706 
 
AN ACT 
To designate the building occupied by the Government Printing Office located at 31451 East United Avenue in Pueblo, Colorado, as the Frank Evans Government Printing Office Building. 
 
 
1.DesignationThe building occupied by the Government Printing Office located at 31451 East United Avenue in Pueblo, Colorado, shall be known and designated as the Frank Evans Government Printing Office Building during the period in which the building is occupied by the Government Printing Office. 
2.ReferencesWith respect to the period in which the building referred to in section 1 is occupied by the Government Printing Office, any reference in a law, map, regulation, document, record, or other paper of the United States to that building shall be deemed to be a reference to the Frank Evans Government Printing Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
